Case 3:19-cv-00418-REP-RCY Document 5-1 Filed 08/23/19 Page 1 of 1 PageID# 34


Uhuru Baraka Rowe #1131545
Greensville Correctional Center
901 Corrections Way
Jarratt, Virginia 23870
                                                               GEOV
August 20, 2019
                                                              AU6232Bi
Clerk of Court
United States District Court
                                                         CLERK, U.S. DISTRICT COURT
                                                         ^    'RICHMOND.VA
Eastern District of Virginia
701 East Broad Street, Suite 3000
Richmond, Virginia 23219-3528

Re; Rowe v. Holloway, Civil Action No. 3:19CV418

Dear Clerk of Court;

Please find enclosed ray resppnse to this Courts August 2, 2019 Memo
randum Order, Issued by Senior United States District Judge, Robert E,
Payne, which I ask you to file in the above-referenced case. If you
have any questions concerning this matter, please do not hesitate to
contact me.



Sincerely,
 U -
Uhuru Baraka Rowe
